UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7578


CLARENCE T. FOX, JR.,

                  Petitioner - Appellant,

             v.

DARLENE DREW, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(2:09-cv-01868-HFF)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence T. Fox, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clarence T. Fox, Jr., a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)     petition.     We   have    reviewed   the    record   and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.     Fox   v.   Drew,     No.   2:09-cv-01868-HFF

(D.S.C. Aug. 3, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the    court   and    argument    would   not   aid    the

decisional process.

                                                                       AFFIRMED




                                        2